Affirmed and Memorandum Opinion filed October 2, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00228-CR

                        MAURICIO PINEDA, Appellant
                                       V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 178th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1320953

                 MEMORANDUM                     OPINION


      A jury convicted appellant Mauricio Pineda of sexual assault of a child and
sentenced him to imprisonment for twenty years. Appellant filed a timely notice of
appeal. We affirm.

      In a single issue, appellant claims the trial court erred in admitting into
evidence the complainant’s Honduran birth certificate.       There were lengthy
discussions on the record regarding the admissibility of the exhibit prior to its
admission. However, the record reflects the following exchange when the State
ultimately introduced the birth certificate into evidence:

      [The State]: Judge, at this time, I’m going to offer State’s Exhibit 8.
      Tender to defense counsel for objection?
      THE COURT: All right.
      [Defense Counsel]: No objection, Judge.


      Any error in admitting the birth certificate was waived. See Nadal v. State,
348 S.W.3d 304, 317 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d) (citing
Holmes v. State, 248 S.W.3d 194, 201 (Tex. Crim. App. 2008) (“[A] defendant
waives any complaint on appeal concerning the admissibility of evidence when he
affirmatively states, ‘No objection,’ at the time the evidence is offered....”)).
Accordingly, appellant’s sole issue is overruled and the judgment of the trial court
is affirmed.


                                 /s/          Marc W. Brown
                                              Justice

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2